People ex rel. Nieves v Schiraldi (2021 NY Slip Op 04958)





People ex rel. Nieves v Schiraldi


2021 NY Slip Op 04958


Decided on September 14, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 14, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
ANGELA G. IANNACCI
LINDA CHRISTOPHER
PAUL WOOTEN, JJ.


2021-06229

[*1]The People of the State of New York, ex rel. Jose L. Nieves, on behalf of Ander Lopez, petitioner, 
vVincent Schiraldi, etc., et al., respondents.


Jose L. Nieves, Bayside, NY, petitioner pro se.
Melinda Katz, District Attorney, Kew Gardens, NY (Johnnette Traill, Nancy Fitzpatrick Talcott, and Gregory Lasak of counsel; Emily Aguggia on the memorandum), for respondents.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application to release Ander Lopez upon his own recognizance or, in the alternative, to set reasonable bail upon Queens County Indictment No. 931/2021.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Queens County, did not violate "constitutional or statutory standards" (People ex rel. Klein v Krueger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230).
DILLON, J.P., IANNACCI, CHRISTOPHER and WOOTEN, JJ., concur.
ENTER:
Maria T. Fasulo
Acting Clerk of the Court